Appellee challenged the constitutionality of Dayton Revised Code of General Ordinances 150.128(E), but failed to serve the Attorney General pursuant to R.C. 2721.12. When a statute or municipal ordinance is challenged in a declaratory judgment action, the failure to serve the Attorney General is a jurisdictional defect that can be raised at any time; therefore, because the courts below lacked jurisdiction, we vacate the judgments of the trial court and the court of appeals, and we dismiss this appeal.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.